Affirmed and Opinion Filed October 20, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01274-CR

                      RANDALL CHARLES PLOWMAN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-81701-2014

                              MEMORANDUM OPINION
                      Before Justices Bridges, Lang-Miers, and Whitehill
                                  Opinion by Justice Bridges

       A jury convicted Randall Charles Plowman of five counts of possession of child

pornography. See TEX. PENAL CODE ANN. § 43.26(a)(1), (d) (West Supp. 2015). The trial court

assessed punishment, enhanced by a prior felony conviction, at five years’ imprisonment on each

count and ordered the sentences to run consecutively. On appeal, appellant’s attorney filed a

brief in which she concludes the appeal is wholly frivolous and without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See

High v. State, 573 S.W.2d 807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a
copy of the brief to appellant. We advised appellant of his right to file a pro se response, but he

did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (identifying duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment on each count.




                                                       /David L. Bridges/
                                                       DAVID L. BRIDGES
                                                       JUSTICE
Do Not Publish
TEX. R. APP. P. 47
151274F.U05




                                                ‐2‐ 

 
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                       JUDGMENT

RANDALL CHARLES PLOWMAN,                            On Appeal from the 219th Judicial District
Appellant                                           Court, Collin County, Texas
                                                    Trial Court Cause No. 219-81701-2014.
No. 05-15-01274-CR        V.                        Opinion delivered by Justice Brides. Justices
                                                    Lang-Miers and Whitehill participating.
THE STATE OF TEXAS, Appellee

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered October 20, 2016.




 
 
 
 
 
 

 




                                             ‐3‐